DETAILED ACTION
Response to Amendment
The amendment filed on 07/15/22 has been entered. Claims 1-7, 9-21 are pending in the application. It is acknowledged that claim 21 has been added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 9, 15 similarly recite obtaining, by a backup node, a current vector clock associated with a plurality of backup nodes that includes the backup node and a last completed vector associated with a file, wherein the current vector clock associated with the plurality of backup nodes is comprised of a first incarnation identifier and a first transaction identifier and the last completed version vector associated with the file is comprised of a second incarnation identifier and a second transaction identifier, wherein the first incarnation identifier indicates a number of times a last backup node of the plurality of backup nodes to perform a transaction on the file has been restarted and a first transaction identifier indicates a number of transactions performed by the last backup node while the last backup node has the first incarnation identifier, comparing the first incarnation identifier of the current vector clock associated with the plurality of backup nodes with the second incarnation identifier of the last completed version vector associated with the file; comparing the first transaction identifier of the current vector clock associated with the plurality of backup nodes with the second transaction identifier of the last completed version vector associated with the file; in response to determining that the current vector clock associated with the plurality of backup nodes is newer than the last completed version vector, waiting to access the file until the current vector clock associated with the plurality of backup nodes is earlier than or equal to the last completed version vector; and in response to the current vector clock associated with the plurality of backup nodes comprising the first incarnation identifier and the first transaction identifier being earlier than or equal to the last completed version vector comprising the second incarnation identifier and the second transaction identifier, accessing the file at least in part by: reading the file; determining that an inconsistency for the file exists; and fixing the inconsistency in the file.
The limitations of comparing the first incarnation identifier of the current vector clock associated with the plurality of backup nodes with the second incarnation identifier of the last completed version vector associated with the file; comparing the first transaction identifier of the current vector clock associated with the plurality of backup nodes with the second transaction identifier of the last completed version vector associated with the file; in response to determining that the current vector clock associated with the plurality of backup nodes is newer than the last completed version vector, waiting to access the file until the current vector clock associated with the plurality of backup nodes is earlier than or equal to the last completed version vector; and in response to the current vector clock associated with the plurality of backup nodes comprising the first incarnation identifier and the first transaction identifier being earlier than or equal to the last completed version vector comprising the second incarnation identifier and the second transaction identifier, determining that an inconsistency for the file exists, as drafted, are processes that, under their broadest reasonable interpretation, cover mental process but from the recitation of implementing it on generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. The two “in response to...” steps, in the context of this claim, encompass the user making mental judgments including making multiple comparisons of identifiers associated with vectors. The “waiting to access” encompasses a user making a mental judgment based on the identifiers and waiting to access a file. That is, a human can reasonably wait to access a file based on these mental judgements between the identifiers. Lastly, the “determining” encompasses the user making another mental judgment based on the identifiers and some analyses to determine that an inconsistency exists for a file. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1, 9 and 15 recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a processor configured to: obtaining, by a backup node, a current vector clock associated with a plurality of backup nodes that includes the backup node and a last completed vector associated with a file, wherein the current vector clock associated with the plurality of backup nodes is comprised of a first incarnation identifier and a first transaction identifier and the last completed version vector associated with the file is comprised of a second incarnation identifier and a second transaction identifier, wherein the first incarnation identifier indicates a number of times a last backup node of the plurality of backup nodes to perform a transaction on the file has been restarted and a first transaction identifier indicates a number of transactions performed by the last backup node while the last backup node has the first incarnation identifier, accessing the file at least in part by: reading the file; and fixing the inconsistency in the file. The processor and memory are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of obtaining, by a backup node, a current vector clock associated with a plurality of backup nodes that includes the backup node and a last completed vector associated with a file, wherein the current vector clock associated with the plurality of backup nodes is comprised of a first incarnation identifier and a first transaction identifier and the last completed version vector associated with the file is comprised of a second incarnation identifier and a second transaction identifier, wherein the first incarnation identifier indicates a number of times a last backup node of the plurality of backup nodes to perform a transaction on the file has been restarted and a first transaction identifier indicates a number of transactions performed by the last backup node while the last backup node has the first incarnation identifier, accessing the file at least in part by: reading the file represent insignificant extra-solution activities and are mere data gathering steps. The limitation and fixing the inconsistency in the file generally links the use of a judicial exception to a particular technological environment or field of use. That is, the fixing of file inconsistencies generally links the abstract idea (mental process steps) to the field of data processing and storage. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of obtaining, by a backup node, a current vector clock associated with a plurality of backup nodes that includes the backup node and a last completed vector associated with a file, wherein the current vector clock associated with the plurality of backup nodes is comprised of a first incarnation identifier and a first transaction identifier and the last completed version vector associated with the file is comprised of a second incarnation identifier and a second transaction identifier, wherein the first incarnation identifier indicates a number of times a last backup node of the plurality of backup nodes to perform a transaction on the file has been restarted and a first transaction identifier indicates a number of transactions performed by the last backup node while the last backup node has the first incarnation identifier, accessing the file at least in part by: reading the file, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The limitation and fixing the inconsistency in the file generally links the use of a judicial exception to a particular technological environment or field of use. That is, the fixing of file inconsistencies generally links the abstract idea (mental process steps) to the field of data processing and storage. The additional elements are not sufficient to overcome the essentially mental nature of these claims and do not provide significantly more than the abstract idea. Accordingly, claim 1, 9 and 15 are not patent eligible.
Claims 2-7, 10-14, 16-21 depend on claims 1, 9, 15 and include all the limitations of claims 1, 9, 15. Therefore, claims 2-7, 10-14, 16-21 recite the same abstract idea of generating a query based on the first population practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 2, 4, 10-11, 16-17 similarly recite limitations pertaining to the fixing of inconsistencies such as updating the file or rolling back the file. These additional limitations do not integrate the abstract idea into a practical application and generally link the use of a judicial exception to a particular technological environment or field of use because both the updating of the file or rolling back of the file to fix the inconsistencies are specific to database storage and file systems. That is, the fixing of file inconsistencies generally links the abstract idea (mental process steps) to the field of data processing and storage. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements generally link the use of a judicial exception to a particular technological environment or field of use. That is, the fixing of file inconsistencies generally links the abstract idea (mental process steps) to the field of data processing and storage. Therefore, the additional elements do not provide significantly more than the abstract idea and these claims are ineligible.
Claim 3 recites an additional limitation pertaining to the storage of the vector clock. This additional limitation does not integrate the abstract idea into a practical application and merely represents insignificant extra-solution activities to the judicial exception and is a mere data gathering step.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, this limitation represents well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, the additional elements do not provide significantly more than the abstract idea and these claims are ineligible.
Claims 5, 12, 18  similarly recite the additional limitation of performing the one or more file system operations on the file, wherein performing the one or more file system operations on the file comprises: generating a corresponding vector clock for the backup node, the corresponding vector clock including a corresponding incarnation identifier and a corresponding incremented transaction identifier relative to a previous transaction performed by the backup node; updating the vector clock associated with the plurality of backup nodes based on the generated vector clock; performing one or more read or write operations on the file; and upon completion of the one or more read or write operations, updating the latest completed version vector associated with the file based on the generated vector clock. 
The “generating” limitation is directed to an abstract idea. That is, this limitation encompasses the user mentally analyzing the previous vector clock identifiers and determining incarnation and an incremented transaction identifier to generate a vector clock. The remaining limitations are directed to insignificant extra-solution activities to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements, which merely recite an abstract idea and insignificant extra-solution activities, would not provide significantly more than the judicial exception.
Claims 6, 13, 19 similarly recite restarting the backup node; obtaining a corresponding incarnation identifier from a previous version vector associated with the backup node; and resetting the first incarnation identifier and the first transaction identifier, wherein resetting includes incrementing the first incarnation identifier relative to a previous incarnation identifier and setting the first transaction identifier to an initial, sequential value. The restarting limitation merely recites a generic computing function of a generic computer (backup node) and does not meaningfully limit the claim. The remaining limitations do not integrate the abstract idea into a practical application because they merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, this limitation represents well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, the additional elements do not provide significantly more than the abstract idea and these claims are ineligible.
Claims 7, 14, 20 similarly recite wherein the current vector clock associated with the plurality of backup nodes and last completed version vector further comprises a unique identifier of the last backup node. This limitation does not integrate the abstract idea into a practical application because it merely limits the version vectors that are obtained which further represents an insignificant extra-solution activity to the judicial exception.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, this limitation represents well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, the additional elements do not provide significantly more than the abstract idea and these claims are ineligible.
Claim 21 recites wherein after the inconsistency in the file is fixed, the backup node updates the last completed version vector associated with the file to be a version vector associated with the backup node and the current vector clock associated with the backup nodes is updated to become the version vector associated with the backup node. This limitation further represents an insignificant extra-solution activity to the judicial exception and is a mere data gathering steps.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, this limitation represents well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, the additional elements do not provide significantly more than the abstract idea and these claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 12-15, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vosshall (US 2010/0076930) in view of Clark (US 4,761,785) and further in view of Garrod (US 2012/0016849).
Regarding claim 1, Vosshall discloses:
A method, comprising: obtaining, by a backup node, a current vector clock associated with a plurality of backup nodes that includes the backup node and a last completed version vector associated with a file at least by ([0076] “Initially, at step 400, the data set is empty. At step 402, a client process 134 updates empty data version V0 using host A. Host A, which coordinates the write, copies the clock of the previous version and increases the counter value associated with host A and creates the vector clock for data version V1. In this case, the counter is incremented to one since this is the first update. Data set service 112 stores data version V1 and its associated vector clock [(A, 1)], e.g., host A performs a local write operation and further sends the new version (along with the new vector clock) to hosts B and C to perform additional local write operations and store additional copies.”) and the obtaining of a current vector clock and a last completed vector are the storing/retrieval of versions the vector clocks for V1 (current vector clock) and V0 (last completed version vector),
wherein the current vector clock associated with the plurality of backup nodes is comprised of a first incarnation identifier and a first transaction identifier and the last completed version vector associated with the file is comprised of a second incarnation identifier and a second transaction identifier at least by ([0087] “Vector Clock={(<Host ID><host-gen><key-gen>), <counter>, <time-stamp>} The host ID is a unique identifier for a host and the counter parameter encodes the causality information for a data version, and corresponding to the {host ID, counter} pair described previously. In an exemplary embodiment, the combination of the (<Host ID><host-gen><key-gen>) parameters operates in the manner described previously with regard to the host ID alone.” [0088] “When the risk of forgetting (e.g., after host failure) is identified, a host 130 updates its <host-gen> parameter so that for all future vector clocks it generates (for any key), it appears to be an entirely different host. Thus, incrementing the <host-gen> parameter upon rebooting the host 130 permits vector clocks generated prior to failure to be distinguished from vector clocks generated after rebooting. As will be appreciated, the counter for each vector clock is monotonically increasing in an unbounded fashion. In an exemplary embodiment, in order to avoid unbounded counter numbers, each host is periodically forced to choose a new unique identity, e.g., by incrementing the <host-gen> parameter.”) and the first/second incarnation identifiers are the host-gen parameters of the vector clocks, such as for V0 and V1, respectively, which each correspond to the number of times that a host has rebooted while the first/second transaction identifiers are the counters, for V0 and V1, that are also stored within the vector clocks,
the first incarnation identifier indicates a number of times a last backup node of the plurality of backup nodes to perform a transaction on the file has been restarted; …incarnation identifier… at least by ([0088] “When the risk of forgetting (e.g., after host failure) is identified, a host 130 updates its <host-gen> parameter so that for all future vector clocks it generates (for any key), it appears to be an entirely different host. Thus, incrementing the <host-gen> parameter upon rebooting the host 130 permits vector clocks generated prior to failure to be distinguished from vector clocks generated after rebooting”) and the <host-gen> parameter indicates the number of times the host has been rebooted,
and a first transaction identifier indicates a number of transactions performed by the last backup node while the last backup node has the first incarnation identifier at least by ([0074] “In an exemplary embodiment, the vector clock comprises a list of {host ID, counter} pairs associated with the versions of data sets. The host ID value indicates the host that coordinated the write operation. The counter value indicates the number of times that host has written to the data set.”) and the counter value is the transaction identifier which indicates the number of times that host has written to the data set (number of transactions performed) because it is incremented for each transaction and is included with each vector clock which also comprises the host ID (number of transactions performed by the backup node while the backup node has the incarnation identifier),
comparing the first incarnation identifier of the current vector clock associated with the plurality of backup nodes with the second incarnation identifier of the last completed version vector associated with the file; comparing the first transaction identifier of the current vector clock associated with the plurality of backup nodes with the second transaction identifier of the last completed version vector associated with the file at least by ([0074] “In an exemplary embodiment, a version history is stored with each copy of a data set. For example, the version history may be stored in the form of vector clocks which capture causality relations between different versions of the same data set. The vector clocks may concisely store enough information about the version history of the data set to permit a determination whether two versions are in conflict. In an exemplary embodiment, the vector clock comprises a list of {host ID, counter) pairs associated with the versions of data sets.” [0079] “The host can determine by comparing the respective clocks [(A, 1)] and [(A, 2);(B, 1)] of version VI and version V3 that version VI causally precedes version V3 and hence that it was meant to be overwritten by version V3. If, on the other hand, a different sequence of events has occurred, and a vector clock for data version V3 has less-than-or-equal counters for all of the hosts in the clock of version VI, then version V3 is an ancestor of version VI and can be removed.”) and the version history (file) storing the vector clocks (version vector) comprising the {host ID, counter} pairs (incarnation, transaction identifiers) for different versions of a data set can be compared. The last completed version vector is [(A, 1)] of version VI while the current vector clock is [(A, 2);(B, 1)] of version V3, for example, and upon determining that a current vector clock reflects operations on the file that are either earlier than or the same as the identifiers in the last completed version vector, performing one or more file system operations on the file at least by ([0074] “In an exemplary embodiment, a version history is stored with each copy of a data set. For example, the version history may be stored in the form of vector clocks which capture causality relations between different versions of the same data set. The vector clocks may concisely store enough information about the version history of the data set to permit a determination whether two versions are in conflict. In an exemplary embodiment, the vector clock comprises a list of {host ID, counter} pairs associated with the versions of data sets.” [0075] “Thus, the vector clocks permit client processes 134 to reconcile multiple versions of the same data in order to collapse multiple branches of data evolution back into one.” [0079] “The host can determine by comparing the respective clocks [(A, 1)] and [(A, 2);(B, 1)] of version VI and version V3 that version VI causally precedes version V3 and hence that it was meant to be overwritten by version V3. If, on the other hand, a different sequence of events has occurred, and a vector clock for data version V3 has less-than-or-equal counters for all of the hosts in the clock of version VI, then version V3 is an ancestor of version VI and can be removed.”) and the determining that a current vector clock reflects earlier operations on a file than a last completed version vector is the comparing of the clocks [(A, 1)] and [(A, 2);(B, 1)] of versions VI and V3 to determine that a vector clock for data version V3 has less-than-or-equal counters for all of the hosts in the clock of version VI and subsequently removing V3 which was determined to be an ancestor of VI (performing one or more file system operations).
Vosshall fails to disclose “in response to determining that the current vector clock associated with the plurality of backup nodes is newer than the last completed version vector, waiting to access the file until the current vector clock associated with the plurality of backup nodes is earlier than or equal to the last completed version vector; and in response to the current vector clock associated with the plurality of backup nodes comprising the first incarnation identifier and the first transaction identifier being earlier than or equal to the last completed version vector comprising the second incarnation identifier and the second transaction identifier, accessing the file at least in part by: reading the file; determining that an inconsistency for the file exists; and fixing the inconsistency in the file”
However, Clark teaches in response to determining that the current vector clock associated with the plurality of backup nodes is newer than the last completed version vector, waiting to access the file until the current vector clock associated with the plurality of backup nodes is earlier than or equal to the last completed version vector at least by ([col. 6, lines 58-68] “The version numbers that could exist on disk before a new update request is completed include all the values for prior update requests that are still on the queue plus the value that precedes the first (oldest) request element in the queue. If an update request is not removed from the queue until it is completed, it is only necessary for a new update to wait if there are other requests on the queue for the same data record, and the incremented version number for the new data record matches the version number preceding the first request element still in the queue.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Clark into the teaching of Vosshall because the references disclose details regarding the versioning of data. Consequently, one of ordinary skill in the art would be motivated to modify the system of Vosshall to further include waiting to access data until their corresponding versions/vectors are consistent in order to retrieve the most-recent data.
Vosshall, Clark fail to disclose “and in response to the current vector clock associated with the plurality of backup nodes comprising the first incarnation identifier and the first transaction identifier being earlier than or equal to the last completed version vector comprising the second incarnation identifier and the second transaction identifier, accessing the file at least in part by: reading the file; determining that an inconsistency for the file exists; and fixing the inconsistency in the file”
However, Garrod teaches the above limitations at least by ([0074] “At event 507, the update sent from site 101 is received at site 102. In accordance with step 410 of method 400, the version vector for the data object received in the update <2, 0, 0> is compared against site 102's current version vector for the data object <1, 0, 0>. Such comparison reveals that sites 102's version vector happened before (is ordered before) site 101's version vector. Thus, the update received at site 102 reflecting the change made at site 101 does not conflict with site 102's version of the data object. In accordance with step 440 of method 400, site 102 incorporates the change received in the update into its local copy of the data object with the change received in the update superseding any differing properties of site 102's copy of the data object. In particular, the value of the Name property in site 102's copy of the data object is changed from “J.S.” to “John Smith”. In accordance with step 450 of method 400, Site 101's version vector for the data object received in the update is merged with site 102's version vector to produce a new version vector for the data object at site 102 of <2, 0, 0>.”) and the determined inconsistency, based on the comparison of version vectors, is fixed by site 102 incorporating the change received in the update into its local copy of the data object with the change received in the update.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Garrod into the teaching of Vosshall, Clark because the references disclose details regarding the versioning of data. Consequently, one of ordinary skill in the art would be motivated to modify the system as in the combination of references to further include the fixing of data inconsistencies based on comparing the version vectors in order to guarantee the freshest data upon access.
As per claim 3, claim 1 is incorporated, Vosshall further discloses:
wherein the current vector clock associated with the plurality of backup nodes is stored in a first data repository and the last completed version vector associated with the file is stored in a second data repository at least by ([0023] “Data set service includes a data storage system 118 which may store the data sets.” [0052] “Referring first to FIGS. 13A-13B, an example write operation is shown. In FIG. 13A, a write request for version Vn+1 is received by host A from client process 134 (either directly or indirectly, as described above). Assuming the distribution of hosts 130 on ring 184 as shown in FIG. 12, then the preference list 190 for key k1 is PL={A, B, C, D, E}. Host A is the coordinator and, in this example, performs the write operation locally (step 150). Host A then copies the new version Vn+1 to the remaining N−1 highest-ranked reachable hosts, hosts B and C (e.g., if N=3), which then also perform the write operation and store additional copies (step 152).” [0053] “When the data set is stored, in addition to the data itself, the key associated with the data and a vector clock are also stored.” [0074] “In an exemplary embodiment, a version history is stored with each copy of a data set. For example, the version history may be stored in the form of vector clocks which capture causality relations between different versions of the same data set.”) and the current vector clock stored in a first data repository are the vector clocks stored along with the data sets on the data storage system 118.
As per claim 5, claim 1 is incorporated, Vosshall further discloses:
further comprising performing the one or more file system operations on the file, wherein performing the one or more file system operations on the file comprises: generating a corresponding vector clock for the backup node, the corresponding vector clock including a corresponding incarnation identifier and a corresponding incremented transaction identifier relative to a previous transaction performed by the backup node; updating the current vector clock associated with the plurality of backup nodes based on the generated vector clock at least by ([0076] “At step 402, a client process 134 updates empty data version V0 using host A. Flost A, which coordinates the write, copies the clock of the previous version and increases the counter value associated with host A and creates the vector clock for data version VI. In this case, the counter is incremented to one since this is the first update. Data set service 112 stores data version VI and its associated vector clock [(A, 1)], e.g., host A performs a local write operation and further sends the new version (along with the new vector clock) to hosts B and C to perform additional local write operations and store additional copies.”);
performing one or more read or write operations on the file; and upon completion of the one or more read or write operations, updating the latest completed version vector associated with the file based on the generated vector clock at least by ([0078] “At step 404, the same client process 134 updates data version VI using host A. The host A, which coordinates the write, copies the clock of the previous version and increases the counter value associated with host A to two and creates the vector clock for data version V2. Again, host A forwards the data version V2 and its associated vector clock [(A,2)] to hosts B and C for local write operations and store additional copies. Version V2 descends from version VI and therefore over-writes version VI”).
As per claim 6, claim 1 is incorporated, Vosshall further discloses:
further comprising: restarting the backup node; obtaining a corresponding incarnation identifier from a previous version vector associated with the backup node; and resetting the first incarnation identifier and the first transaction identifier, wherein resetting includes incrementing the first incarnation identifier relative to a previous incarnation identifier and setting the first transaction identifier to an initial, sequential value at least by ([0088] ‘Thus, incrementing the <host-gen> parameter upon rebooting the host 130 permits vector clocks generated prior to failure to be distinguished from vector clocks generated after rebooting...For example, a host be assigned a new unique identity after rebooting, thereby also zeroing the <counter> parameter.”).
As per claim 7, claim 1 is incorporated, Vosshall further discloses:
wherein the current vector clock associated with the plurality of backup nodes and last completed version vector further comprises a unique identifier of the last backup node at least by ([0074] “In an exemplary embodiment, the vector clock comprises a list of {host ID, counter} pairs associated with the versions of data sets.”) and the host ID is the unique identifier of the node.
Regarding claim 9, Vosshall discloses:
A computer program product, the computer program product being embodied in a non-transitory computer readable medium and comprising instructions for: obtaining, by a backup node, a current vector clock associated with a plurality of backup nodes that includes the backup node and a last completed version vector associated with a file at least by ([0076] “Initially, at step 400, the data set is empty. At step 402, a client process 134 updates empty data version V0 using host A. Host A, which coordinates the write, copies the clock of the previous version and increases the counter value associated with host A and creates the vector clock for data version V1. In this case, the counter is incremented to one since this is the first update. Data set service 112 stores data version V1 and its associated vector clock [(A, 1)], e.g., host A performs a local write operation and further sends the new version (along with the new vector clock) to hosts B and C to perform additional local write operations and store additional copies.”) and the obtaining of a current vector clock and a last completed vector are the storing/retrieval of versions the vector clocks for V1 (current vector clock) and V0 (last completed version vector),
wherein the current vector clock associated with the plurality of backup nodes is comprised of a first incarnation identifier and a first transaction identifier and the last completed version vector associated with the file is comprised of a second incarnation identifier and a second transaction identifier at least by ([0087] “Vector Clock={(<Host ID><host-gen><key-gen>), <counter>, <time-stamp>} The host ID is a unique identifier for a host and the counter parameter encodes the causality information for a data version, and corresponding to the {host ID, counter} pair described previously. In an exemplary embodiment, the combination of the (<Host ID><host-gen><key-gen>) parameters operates in the manner described previously with regard to the host ID alone.” [0088] “When the risk of forgetting (e.g., after host failure) is identified, a host 130 updates its <host-gen> parameter so that for all future vector clocks it generates (for any key), it appears to be an entirely different host. Thus, incrementing the <host-gen> parameter upon rebooting the host 130 permits vector clocks generated prior to failure to be distinguished from vector clocks generated after rebooting. As will be appreciated, the counter for each vector clock is monotonically increasing in an unbounded fashion. In an exemplary embodiment, in order to avoid unbounded counter numbers, each host is periodically forced to choose a new unique identity, e.g., by incrementing the <host-gen> parameter.”) and the first/second incarnation identifiers are the host-gen parameters of the vector clocks, such as for V0 and V1, respectively, which each correspond to the number of times that a host has rebooted while the first/second transaction identifiers are the counters, for V0 and V1, that are also stored within the vector clocks,
the first incarnation identifier indicates a number of times a last backup node of the plurality of backup nodes to perform a transaction on the file has been restarted; …incarnation identifier… at least by ([0088] “When the risk of forgetting (e.g., after host failure) is identified, a host 130 updates its <host-gen> parameter so that for all future vector clocks it generates (for any key), it appears to be an entirely different host. Thus, incrementing the <host-gen> parameter upon rebooting the host 130 permits vector clocks generated prior to failure to be distinguished from vector clocks generated after rebooting”) and the <host-gen> parameter indicates the number of times the host has been rebooted,
and a first transaction identifier indicates a number of transactions performed by the last backup node while the last backup node has the first incarnation identifier at least by ([0074] “In an exemplary embodiment, the vector clock comprises a list of {host ID, counter} pairs associated with the versions of data sets. The host ID value indicates the host that coordinated the write operation. The counter value indicates the number of times that host has written to the data set.”) and the counter value is the transaction identifier which indicates the number of times that host has written to the data set (number of transactions performed) because it is incremented for each transaction and is included with each vector clock which also comprises the host ID (number of transactions performed by the backup node while the backup node has the incarnation identifier),
comparing the first incarnation identifier of the current vector clock associated with the plurality of backup nodes with the second incarnation identifier of the last completed version vector associated with the file; comparing the first transaction identifier of the current vector clock associated with the plurality of backup nodes with the second transaction identifier of the last completed version vector associated with the file at least by ([0074] “In an exemplary embodiment, a version history is stored with each copy of a data set. For example, the version history may be stored in the form of vector clocks which capture causality relations between different versions of the same data set. The vector clocks may concisely store enough information about the version history of the data set to permit a determination whether two versions are in conflict. In an exemplary embodiment, the vector clock comprises a list of {host ID, counter) pairs associated with the versions of data sets.” [0079] “The host can determine by comparing the respective clocks [(A, 1)] and [(A, 2);(B, 1)] of version VI and version V3 that version VI causally precedes version V3 and hence that it was meant to be overwritten by version V3. If, on the other hand, a different sequence of events has occurred, and a vector clock for data version V3 has less-than-or-equal counters for all of the hosts in the clock of version VI, then version V3 is an ancestor of version VI and can be removed.”) and the version history (file) storing the vector clocks (version vector) comprising the {host ID, counter} pairs (incarnation, transaction identifiers) for different versions of a data set can be compared. The last completed version vector is [(A, 1)] of version VI while the current vector clock is [(A, 2);(B, 1)] of version V3, for example, and upon determining that a current vector clock reflects operations on the file that are either earlier than or the same as the identifiers in the last completed version vector, performing one or more file system operations on the file at least by ([0074] “In an exemplary embodiment, a version history is stored with each copy of a data set. For example, the version history may be stored in the form of vector clocks which capture causality relations between different versions of the same data set. The vector clocks may concisely store enough information about the version history of the data set to permit a determination whether two versions are in conflict. In an exemplary embodiment, the vector clock comprises a list of {host ID, counter} pairs associated with the versions of data sets.” [0075] “Thus, the vector clocks permit client processes 134 to reconcile multiple versions of the same data in order to collapse multiple branches of data evolution back into one.” [0079] “The host can determine by comparing the respective clocks [(A, 1)] and [(A, 2);(B, 1)] of version VI and version V3 that version VI causally precedes version V3 and hence that it was meant to be overwritten by version V3. If, on the other hand, a different sequence of events has occurred, and a vector clock for data version V3 has less-than-or-equal counters for all of the hosts in the clock of version VI, then version V3 is an ancestor of version VI and can be removed.”) and the determining that a current vector clock reflects earlier operations on a file than a last completed version vector is the comparing of the clocks [(A, 1)] and [(A, 2);(B, 1)] of versions VI and V3 to determine that a vector clock for data version V3 has less-than-or-equal counters for all of the hosts in the clock of version VI and subsequently removing V3 which was determined to be an ancestor of VI (performing one or more file system operations).
Vosshall fails to disclose “in response to determining that the current vector clock associated with the plurality of backup nodes is newer than the last completed version vector, waiting to access the file until the current vector clock associated with the plurality of backup nodes is earlier than or equal to the last completed version vector; and in response to the current vector clock associated with the plurality of backup nodes comprising the first incarnation identifier and the first transaction identifier being earlier than or equal to the last completed version vector comprising the second incarnation identifier and the second transaction identifier, accessing the file at least in part by: reading the file; determining that an inconsistency for the file exists; and fixing the inconsistency in the file”
However, Clark teaches in response to determining that the current vector clock associated with the plurality of backup nodes is newer than the last completed version vector, waiting to access the file until the current vector clock associated with the plurality of backup nodes is earlier than or equal to the last completed version vector at least by ([col. 6, lines 58-68] “The version numbers that could exist on disk before a new update request is completed include all the values for prior update requests that are still on the queue plus the value that precedes the first (oldest) request element in the queue. If an update request is not removed from the queue until it is completed, it is only necessary for a new update to wait if there are other requests on the queue for the same data record, and the incremented version number for the new data record matches the version number preceding the first request element still in the queue.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Clark into the teaching of Vosshall because the references disclose details regarding the versioning of data. Consequently, one of ordinary skill in the art would be motivated to modify the system of Vosshall to further include waiting to access data until their corresponding versions/vectors are consistent in order to retrieve the most-recent data.
Vosshall, Clark fail to disclose “and in response to the current vector clock associated with the plurality of backup nodes comprising the first incarnation identifier and the first transaction identifier being earlier than or equal to the last completed version vector comprising the second incarnation identifier and the second transaction identifier, accessing the file at least in part by: reading the file; determining that an inconsistency for the file exists; and fixing the inconsistency in the file”
However, Garrod teaches the above limitations at least by ([0074] “At event 507, the update sent from site 101 is received at site 102. In accordance with step 410 of method 400, the version vector for the data object received in the update <2, 0, 0> is compared against site 102's current version vector for the data object <1, 0, 0>. Such comparison reveals that sites 102's version vector happened before (is ordered before) site 101's version vector. Thus, the update received at site 102 reflecting the change made at site 101 does not conflict with site 102's version of the data object. In accordance with step 440 of method 400, site 102 incorporates the change received in the update into its local copy of the data object with the change received in the update superseding any differing properties of site 102's copy of the data object. In particular, the value of the Name property in site 102's copy of the data object is changed from “J.S.” to “John Smith”. In accordance with step 450 of method 400, Site 101's version vector for the data object received in the update is merged with site 102's version vector to produce a new version vector for the data object at site 102 of <2, 0, 0>.”) and the determined inconsistency, based on the comparison of version vectors, is fixed by site 102 incorporating the change received in the update into its local copy of the data object with the change received in the update.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Garrod into the teaching of Vosshall, Clark because the references disclose details regarding the versioning of data. Consequently, one of ordinary skill in the art would be motivated to modify the system as in the combination of references to further include the fixing of data inconsistencies based on comparing the version vectors in order to guarantee the freshest data upon access.
Regarding claim 15, Vosshall discloses:
A system comprising: a processor configured to: obtain a current vector clock associated with a plurality of backup nodes that includes a backup node and a last completed version vector associated with a file at least by ([0076] “Initially, at step 400, the data set is empty. At step 402, a client process 134 updates empty data version V0 using host A. Host A, which coordinates the write, copies the clock of the previous version and increases the counter value associated with host A and creates the vector clock for data version V1. In this case, the counter is incremented to one since this is the first update. Data set service 112 stores data version V1 and its associated vector clock [(A, 1)], e.g., host A performs a local write operation and further sends the new version (along with the new vector clock) to hosts B and C to perform additional local write operations and store additional copies.”) and the obtaining of a current vector clock and a last completed vector are the storing/retrieval of versions the vector clocks for V1 (current vector clock) and V0 (last completed version vector),
wherein the current vector clock associated with the plurality of backup nodes is comprised of a first incarnation identifier and a first transaction identifier and the last completed version vector associated with the file is comprised of a second incarnation identifier and a second transaction identifier at least by ([0087] “Vector Clock={(<Host ID><host-gen><key-gen>), <counter>, <time-stamp>} The host ID is a unique identifier for a host and the counter parameter encodes the causality information for a data version, and corresponding to the {host ID, counter} pair described previously. In an exemplary embodiment, the combination of the (<Host ID><host-gen><key-gen>) parameters operates in the manner described previously with regard to the host ID alone.” [0088] “When the risk of forgetting (e.g., after host failure) is identified, a host 130 updates its <host-gen> parameter so that for all future vector clocks it generates (for any key), it appears to be an entirely different host. Thus, incrementing the <host-gen> parameter upon rebooting the host 130 permits vector clocks generated prior to failure to be distinguished from vector clocks generated after rebooting. As will be appreciated, the counter for each vector clock is monotonically increasing in an unbounded fashion. In an exemplary embodiment, in order to avoid unbounded counter numbers, each host is periodically forced to choose a new unique identity, e.g., by incrementing the <host-gen> parameter.”) and the first/second incarnation identifiers are the host-gen parameters of the vector clocks, such as for V0 and V1, respectively, which each correspond to the number of times that a host has rebooted while the first/second transaction identifiers are the counters, for V0 and V1, that are also stored within the vector clocks,
wherein the first incarnation identifier indicates a number of times a last backup node of the plurality of backup nodes to perform a transaction on the file has been restarted at least by ([0088] “When the risk of forgetting (e.g., after host failure) is identified, a host 130 updates its <host-gen> parameter so that for all future vector clocks it generates (for any key), it appears to be an entirely different host. Thus, incrementing the <host-gen> parameter upon rebooting the host 130 permits vector clocks generated prior to failure to be distinguished from vector clocks generated after rebooting”) and the <host-gen> parameter indicates the number of times the host has been rebooted,
and a transaction identifier indicates a number of transactions performed by the last backup node while the last backup node has the first incarnation identifier at least by ([0074] “In an exemplary embodiment, the vector clock comprises a list of {host ID, counter} pairs associated with the versions of data sets. The host ID value indicates the host that coordinated the write operation. The counter value indicates the number of times that host has written to the data set.”) and the counter value is the transaction identifier which indicates the number of times that host has written to the data set (number of transactions performed) because it is incremented for each transaction,
compare the first incarnation identifier of the current vector clock associated with the plurality of backup nodes with the second incarnation identifier of the last completed version vector associated with the file; compare the first transaction identifier of the current vector clock associated with the plurality of backup nodes with the second transaction identifier of the last completed version vector associated with the file at least by ([0074] “In an exemplary embodiment, a version history is stored with each copy of a data set. For example, the version history may be stored in the form of vector clocks which capture causality relations between different versions of the same data set. The vector clocks may concisely store enough information about the version history of the data set to permit a determination whether two versions are in conflict. In an exemplary embodiment, the vector clock comprises a list of {host ID, counter) pairs associated with the versions of data sets.” [0079] “The host can determine by comparing the respective clocks [(A, 1)] and [(A, 2);(B, 1)] of version VI and version V3 that version VI causally precedes version V3 and hence that it was meant to be overwritten by version V3. If, on the other hand, a different sequence of events has occurred, and a vector clock for data version V3 has less-than-or-equal counters for all of the hosts in the clock of version VI, then version V3 is an ancestor of version VI and can be removed.”) and the version history (file) storing the vector clocks (version vector) comprising the {host ID, counter} pairs (incarnation, transaction identifiers) for different versions of a data set can be compared. The last completed version vector is [(A, 1)] of version VI while the current vector clock is [(A, 2);(B, 1)] of version V3, for example, and upon determining that a current vector clock reflects operations on the file that are either earlier than or the same as the identifiers in the last completed version vector, performing one or more file system operations on the file at least by ([0074] “In an exemplary embodiment, a version history is stored with each copy of a data set. For example, the version history may be stored in the form of vector clocks which capture causality relations between different versions of the same data set. The vector clocks may concisely store enough information about the version history of the data set to permit a determination whether two versions are in conflict. In an exemplary embodiment, the vector clock comprises a list of {host ID, counter} pairs associated with the versions of data sets.” [0075] “Thus, the vector clocks permit client processes 134 to reconcile multiple versions of the same data in order to collapse multiple branches of data evolution back into one.” [0079] “The host can determine by comparing the respective clocks [(A, 1)] and [(A, 2);(B, 1)] of version VI and version V3 that version VI causally precedes version V3 and hence that it was meant to be overwritten by version V3. If, on the other hand, a different sequence of events has occurred, and a vector clock for data version V3 has less-than-or-equal counters for all of the hosts in the clock of version VI, then version V3 is an ancestor of version VI and can be removed.”) and the determining that a current vector clock reflects earlier operations on a file than a last completed version vector is the comparing of the clocks [(A, 1)] and [(A, 2);(B, 1)] of versions VI and V3 to determine that a vector clock for data version V3 has less-than-or-equal counters for all of the hosts in the clock of version VI and subsequently removing V3 which was determined to be an ancestor of VI (performing one or more file system operations);
and a memory coupled to the processor and configured to provide the processor with instructions at least by ([0097] “An exemplary system for implementing the overall system or portions of the invention might include a general purpose computing device in the form of a computer, including a processing unit, a system memory, and a system bus that couples various system components including the system memory to the processing unit…The drives and their associated machine-readable media provide nonvolatile storage of machine-executable instructions”).
Vosshall fails to disclose “in response to determining that the current vector clock associated with the plurality of backup nodes is newer than the last completed version vector, wait to access the file until the current vector clock associated with the plurality of backup nodes is earlier than or equal to the last completed version vector; and in response to the current vector clock associated with the plurality of backup nodes comprising the first incarnation identifier and the first transaction identifier being earlier than or equal to the last completed version vector comprising the second incarnation identifier and the second transaction identifier, the processor configured to access the file at least in part by: read the file; determine that an inconsistency for the file exists; and fix the inconsistency in the file”
However, Clark teaches in response to determining that the current vector clock associated with the plurality of backup nodes is newer than the last completed version vector, wait to access the file until the current vector clock associated with the plurality of backup nodes is earlier than or equal to the last completed version vector at least by ([col. 6, lines 58-68] “The version numbers that could exist on disk before a new update request is completed include all the values for prior update requests that are still on the queue plus the value that precedes the first (oldest) request element in the queue. If an update request is not removed from the queue until it is completed, it is only necessary for a new update to wait if there are other requests on the queue for the same data record, and the incremented version number for the new data record matches the version number preceding the first request element still in the queue.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Clark into the teaching of Vosshall because the references disclose details regarding the versioning of data. Consequently, one of ordinary skill in the art would be motivated to modify the system of Vosshall to further include waiting to access data until their corresponding versions/vectors are consistent in order to retrieve the most-recent data.
Vosshall, Clark fail to disclose “and in response to the current vector clock associated with the plurality of backup nodes comprising the first incarnation identifier and the first transaction identifier being earlier than or equal to the last completed version vector comprising the second incarnation identifier and the second transaction identifier, the processor configured to access the file at least in part by: read the file; determine that an inconsistency for the file exists; and fix the inconsistency in the file”
However, Garrod teaches the above limitations at least by ([0074] “At event 507, the update sent from site 101 is received at site 102. In accordance with step 410 of method 400, the version vector for the data object received in the update <2, 0, 0> is compared against site 102's current version vector for the data object <1, 0, 0>. Such comparison reveals that sites 102's version vector happened before (is ordered before) site 101's version vector. Thus, the update received at site 102 reflecting the change made at site 101 does not conflict with site 102's version of the data object. In accordance with step 440 of method 400, site 102 incorporates the change received in the update into its local copy of the data object with the change received in the update superseding any differing properties of site 102's copy of the data object. In particular, the value of the Name property in site 102's copy of the data object is changed from “J.S.” to “John Smith”. In accordance with step 450 of method 400, Site 101's version vector for the data object received in the update is merged with site 102's version vector to produce a new version vector for the data object at site 102 of <2, 0, 0>.”) and the determined inconsistency, based on the comparison of version vectors, is fixed by site 102 incorporating the change received in the update into its local copy of the data object with the change received in the update.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Garrod into the teaching of Vosshall, Clark because the references disclose details regarding the versioning of data. Consequently, one of ordinary skill in the art would be motivated to modify the system as in the combination of references to further include the fixing of data inconsistencies based on comparing the version vectors in order to guarantee the freshest data upon access.
As per claim 18, claim 15 is incorporated, Vosshall further discloses:
wherein the processor is further configured to perform the one or more file system operations on the file, wherein to perform the one or more file system operations on the file, the processor is further configured to: generate a corresponding vector clock for the backup node, the vector clock including a corresponding incarnation identifier and a corresponding incremented transaction identifier relative to a previous transaction performed by the backup node; update the current vector clock associated with the plurality of backup nodes based on the generated vector clock; perform one or more read or write operations on the file; and upon completion of the one or more read or write operations, update the latest completed version vector associated with the file based on the generated vector clock at least by ([0076] “FIG. 16 illustrates an example of data versioning as may be used by data set service 112. Initially, at step 400, the data set is empty. At step 402, a client process 134 updates empty data version V0 using host A. Host A, which coordinates the write, copies the clock of the previous version and increases the counter value associated with host A and creates the vector clock for data version V1. In this case, the counter is incremented to one since this is the first update. Data set service 112 stores data version V1 and its associated vector clock [(A, 1)], e.g., host A performs a local write operation and further sends the new version (along with the new vector clock) to hosts B and C to perform additional local write operations and store additional copies.”).
As per claim 21, claim 1 is incorporated, Vosshall further discloses:
…the backup node updates the last completed version vector associated with the file to be a version vector associated with the backup node and the current vector clock associated with the backup nodes is updated to become the version vector associated with the backup node at least by ([0078] “At step 404, the same client process 134 updates data version VI using host A. The host A, which coordinates the write, copies the clock of the previous version and increases the counter value associated with host A to two and creates the vector clock for data version V2. Again, host A forwards the data version V2 and its associated vector clock [(A,2)] to hosts B and C for local write operations and store additional copies. Version V2 descends from version VI and therefore over-writes version VI”).
Garrod further discloses:
wherein after the inconsistency in the file is fixed… at least by ([0074] “At event 507, the update sent from site 101 is received at site 102. In accordance with step 410 of method 400, the version vector for the data object received in the update <2, 0, 0> is compared against site 102's current version vector for the data object <1, 0, 0>. Such comparison reveals that sites 102's version vector happened before (is ordered before) site 101's version vector. Thus, the update received at site 102 reflecting the change made at site 101 does not conflict with site 102's version of the data object. In accordance with step 440 of method 400, site 102 incorporates the change received in the update into its local copy of the data object with the change received in the update superseding any differing properties of site 102's copy of the data object. In particular, the value of the Name property in site 102's copy of the data object is changed from “J.S.” to “John Smith”. In accordance with step 450 of method 400, Site 101's version vector for the data object received in the update is merged with site 102's version vector to produce a new version vector for the data object at site 102 of <2, 0, 0>.”) and the determined inconsistency, based on the comparison of version vectors, is fixed by site 102 incorporating the change received in the update into its local copy of the data object with the change received in the update.
Claims 12-14, 19-20 recite equivalent claim limitations as the method of claims 5-7, except that they set forth the claimed invention as a computer program product and a system, respectively, as such they are rejected for the same reasons as applied hereinabove.


Claims 2, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vosshall (US 2010/0076930) in view of Clark (US 4,761,785) and Garrod (US 2012/0016849) and further in view of Jain (US 5,737,601).
As per claim 2, claim 1 is incorporated, Vosshall, Clark, Garrod fail to disclose “wherein fixing the inconsistency in the file comprises rolling back the file to a previous stable version of the file”
However, Jain teaches the above limitations at least by ([cols. 21-22, lines 66-3] “Further, if a conflict is detected, the present invention provides the ability to communicate an exception, to rollback any changes to a data copy after an exception is detected, and to incorporate exception handling in an application program.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Jain into the teaching of Vosshall, Clark, Garrod because the references similarly disclose the versioning of files/data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the rolling back of changes when a conflict is detected as in Jain in order to avoid accessing old data in the future due to inconsistencies.
Claims 10, 16 recite equivalent claim limitations as the method of claim 2, except that they set forth the claimed invention as a computer program product and a system, respectively, as such they are rejected for the same reasons as applied hereinabove.

Claim 4, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vosshall (US 2010/0076930) in view of Clark (US 4,761,785) and Garrod (US 2012/0016849) and further in view of Ackaouy (US 7,552,223).
As per claim 4, claim 1 is incorporated, Vosshall, Clark, Garrod fail to disclose “wherein attempting to resolve inconsistencies in the file comprises attempting to update the file based on a cached copy of a file update”
However, Ackaouy teaches the above limitations at least by ([col. 2, lines 10-16] “a method to provide data consistency in a storage system, includes: providing, by a server to a proxy cache, a lock associated with a delegated file in the server; in response to a write request from a client, modifying data in a cached copy of the delegated file in the proxy cache; and writing the modified data to the delegated file in the server to update the delegated file.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Ackaouy into the teaching of Vosshall, Clark, Garrod because the references similarly disclose the versioning of files/data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the rolling back of changes when a conflict is detected as in Ackaouy in order to quickly make data consistent and to avoid accessing old data in the future.
Claims 11, 17 recite equivalent claim limitations as the method of claim 4, except that they set forth the claimed invention as a computer program product and a system, respectively, as such they are rejected for the same reasons as applied hereinabove.

Response to Arguments
The following is in response to the amendment filed on 07/15/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pgs. 9-11, applicant cites portions of the specification and argues that the “in response to…” limitations which pertain to the determining, waiting, and fixing of inconsistencies recite an improvement.
In response to the preceding argument, examiner respectfully submits that at least the limitations in response to determining that the current vector clock associated with the plurality of backup nodes is newer than the last completed version vector, waiting to access the file until the current vector clock associated with the plurality of backup nodes is earlier than or equal to the last completed version vector; and in response to the current vector clock associated with the plurality of backup nodes comprising the first incarnation identifier and the first transaction identifier being earlier than or equal to the last completed version vector comprising the second incarnation identifier and the second transaction identifier, determining that an inconsistency for the file exists, as drafted, are processes that, under their broadest reasonable interpretation, cover mental process but from the recitation of implementing it on generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. The two “in response to...” steps, in the context of this claim, encompass the user making mental judgments including making multiple comparisons of identifiers associated with vectors. The “waiting to access” encompasses a user making a mental judgment based on the identifiers and waiting to access a file. That is, a human can reasonably wait to access a file based on these mental judgements between the identifiers. Lastly, the “determining” encompasses the user making another mental judgment based on the identifiers and some analyses to determine that an inconsistency exists for a file. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, these limitations would not provide any improvements to the technology or functioning of the computer. That is, “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology” (MPEP 2106.05(a). The claims also recite the additional element of “…accessing the file at least in part by: reading the file; and fixing the inconsistency in the file”. The limitations, … accessing the file at least in part by: reading the file represent insignificant extra-solution activities and are mere data gathering steps. This limitation, fixing the inconsistency in the file generally links the use of a judicial exception to a particular technological environment or field of use. That is, the fixing of file inconsistencies generally links the abstract idea (mental process steps) to the field of data processing and storage. Further, the additional elements of accessing the file at least in part by: reading the file, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The limitation and fixing the inconsistency in the file generally links the use of a judicial exception to a particular technological environment or field of use. That is, the fixing of file inconsistencies generally links the abstract idea (mental process steps) to the field of data processing and storage. The additional elements are not sufficient to overcome the essentially mental nature of these claims and do not provide significantly more than the abstract idea. For these reasons, these limitations would not provide any improvements to the functioning of the computer or technology.

Regarding 35 USC 103, on pgs. 12, applicant argues that the cited references fail to disclose "[comparing/compare] the first incarnation identifier of the current vector clock associated with the plurality of backup nodes with the second incarnation identifier of the last completed version vector associated with the file," "[comparing/compare] the first transaction identifier of the current vector clock associated with the plurality of backup nodes with the second transaction identifier of the last completed version vector associated with the file," "in response to determining that the current vector clock associated with the plurality of backup nodes is newer than the last completed version vector, [waiting/wait] to access the file until the current vector clock associated with the plurality of backup nodes is earlier than or equal to the last completed version vector" where "the first incarnation identifier indicates a number of times a last backup node of the plurality of backup nodes to perform a transaction on the file has been restarted and a first transaction identifier indicates a number of transactions performed by the last backup node while the last backup node has the first incarnation identifier".
In response to the preceding argument, examiner respectfully submits that Clark discloses the two “comparing” limitations at least by ([0074] which teaches a version history stored with each copy of a data set in the form of vector clocks which capture causality relations between different versions of the same data set, and that, they store enough information about the version history of the data set to permit a determination whether two versions are in conflict. Further, the vector clock comprises a list of {host ID, counter) pairs associated with the versions of data sets [0079] teaches that the host can determine by comparing the respective clocks [(A, 1)] and [(A, 2);(B, 1)] of version VI and version V3 that version VI causally precedes version V3 and hence that it was meant to be overwritten by version V3, or, if a different sequence of events has occurred, and a vector clock for data version V3 has less-than-or-equal counters for all of the hosts in the clock of version VI, then version V3 is an ancestor of version VI and can be removed. That is, the version history (file) storing the vector clocks (version vector) comprising the {host ID, counter} pairs (incarnation, transaction identifiers) for different versions of a data set can be compared. The last completed version vector is [(A, 1)] of version VI while the current vector clock is [(A, 2);(B, 1)] of version V3, for example, and upon determining that a current vector clock reflects operations on the file that are either earlier than or the same as the identifiers in the last completed version vector. Clark further discloses the “in response to…waiting”  at least by [col. 6, lines 58-68] which teaches that version numbers that exists on disk before a new update request is completed (second incarnation identifier of the last completed version vector of the last completed version vector) and incremented version numbers (first incarnation identifier of the current vector clock) and waiting for the new update when other requests are on the queue for the same data record and the incremented version number for the new data record matches the version number preceding the first request element still in the queue. Voshall teaches the following limitations, " indicates a number of times a last backup node of the plurality of backup nodes to perform a transaction on the file has been restarted” at least by ([0088] which discloses a <host-gen> parameter that indicates the number of times the host has been rebooted), “a first transaction identifier indicates a number of transactions performed by the last backup node while the last backup node has the first incarnation identifier" at least by ([0074] which discloses a counter value (transaction identifier) which indicates the number of times that host has written to the data set (number of transactions performed) because it is incremented for each transaction and is included with each vector clock which also comprises the host ID (number of transactions performed by the backup node while the backup node has the incarnation identifier), Therefore, these limitations are taught at least by these references within the combination of references.
Regarding 35 USC 103, on pg. 14, applicant argues that Clark or Garrod do not disclose the aforementioned limitations and that Clark and Garrod are silent regarding incarnation identifiers.
In response to the preceding argument, examiner respectfully submits that Voshall teaches "the first incarnation identifier indicates a number of times a last backup node of the plurality of backup nodes to perform a transaction on the file has been restarted” at least by ([0088] which discloses a <host-gen> parameter that indicates the number of times the host has been rebooted), “and a first transaction identifier indicates a number of transactions performed by the last backup node while the last backup node has the first incarnation identifier" at least by ([0074] which discloses a counter value (transaction identifier) which indicates the number of times that host has written to the data set (number of transactions performed) because it is incremented for each transaction and is included with each vector clock which also comprises the host ID (number of transactions performed by the backup node while the backup node has the incarnation identifier). Therefore, these limitations are taught at least by these references within the combination of references.
Regarding 35 USC 103, on pg. 15, applicant argues that version vectors of Garrod do not include an "incarnation identifier" associated with a site.
In response to the preceding argument, examiner respectfully submits that at least by [col. 6, lines 58-68] of Clark discloses version numbers that exists on disk before a new update request is completed (second incarnation identifier of the last completed version vector of the last completed version vector) and incremented version numbers (first incarnation identifier of the current vector clock) and waiting for the new update when other requests are on the queue for the same data record and the incremented version number for the new data record matches the version number preceding the first request element still in the queue. As aformentioned, Voshall teaches incarnation identifiers at least by [0088] which discloses the <host-gen> parameter which indicates the number of times the host has been rebooted. That is, these references, in combination, disclose the limitations as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169